DETAILED ACTION
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Claims 1, 3 – 15, 17, and 19 are allowable over prior art of record. The prior art of record failed to teach, alone or in combination, a receiver for data recovery, comprising: a quantization circuit to generate a quantized code corresponding to a channel signal received by the receiver via a communications channel; a first decision circuit to recover, in a first signal processing mode, digital data for the channel signal based on the quantized code corresponding to the channel signal; a second decision circuit to recover, in a second signal processing mode, the digital data for the channel signal based on the quantized code corresponding to the channel signal; a signal quality detection circuit to determine a signal quality of the channel signal received via the communications channel and generate a parameter indicative of the signal quality of the channel signal prior to either of the first decision circuit or the second decision circuit recovering the digital data; a controller to receive the parameter from the signal quality detection circuit and to select between the first signal processing mode and the second signal processing mode to recover the digital data for the channel signal based on the parameter indicative of the signal quality of the channel signal, wherein responsive to the signal quality being greater than a quality threshold, the controller selects the first signal processing mode, turns off the second decision circuit, and turns on the first decision circuit, and the first decision circuit recovers the digital data for the channel signal based 2on the quantized code using a first signal processing algorithm of the first decision circuit, and wherein responsive to the signal quality being less than the quality threshold, the controller selects the second signal processing mode, turns off the first decision circuity and turns the second decision circuit recovers the digital data for the channel signal based on the quantized code using a second signal processing algorithm of the second decision circuit that is distinct from the first signal processing algorithm, the second signal processing algorithm consuming more power than the first signal processing algorithm of the first decision circuit when recovering the digital data using the second signal processing algorithm as claimed in independent claim 1 and similarly claimed in independent claim 15 and 19. Therefore, claims 1, 3 – 15, 17, and 19 are novel and non-obvious over prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON JOSEPH whose telephone number is (571)272-6041. The examiner can normally be reached M-F 8 - 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571 272 3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JAISON. JOSEPH
Primary Examiner
Art Unit 2633



/JAISON JOSEPH/Primary Examiner, Art Unit 2633